EXHIBIT 99.1 FORM OF AUTHORIZATION FOR PARTICIPATION IN NETREIT, INC. DIVIDEND REINVESTMENT PLAN NetREIT, Inc. 1282 Pacific Oaks Place Escondido, CA 92029-2900 Attn:Administrator of the NetREIT, Inc. Dividend Reinvestment Plan Re:Participation in NetREIT, Inc. Dividend Reinvestment Plan By my signature below, the undersigned hereby elects to participate in the NetREIT, Inc. Dividend Reinvestment Plan (the “Plan”) effective with respect to the number of Shares of NetREIT Class A Common Stock stated below.I hereby agree to the terms and conditions of the Plan.I hereby request that my participation commence with respect to the first dividend paid by NetREIT, Inc. following the date of this Authorization. Dated: Signature of Shareholder No. of Shares Signature of Record/Beneficial Owner Print Name Second Signature, if Required Signature Print Name
